730 N.W.2d 238 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Thomas Ray SPANGLER, Defendant-Appellant.
Docket No. 132754. COA No. 266078.
Supreme Court of Michigan.
April 25, 2007.
On order of the Court, the application for leave to appeal the October 26, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case for an evidentiary hearing.